DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed February 18, 2021 in which claims 1 and 10 were amended and claims 11 and 12 were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deshimaru (US 20120277134) in view of Langston (US 20130199482).
 	Deshimaru teaches a lubrication oil composition comprising a lubricating base oil, a neutral phosphorus compound, at least one acid phosphorus compound and a sulfur compound (see abstract).  The lubricating oil composition is used for a motor, a battery, 
 	Deshimaru does not specifically teach the presence of a secondary amine.  However, Langston teaches this difference.
 	Langston teaches a lubrication oil composition for motors wherein the composition may comprise an anti-rust additive such as diethanolamine (see abstract; para 0164).  
 	It would have been obvious to one of ordinary skill in the art to include a secondary amine such as diethanolamine because Langston teaches that the compound is an art recognized equivalent of the sulfonates, oxidized paraffin and amides taught by Deshimaru and functions as an anti-rust additive ( see Deshimaru, para 0040).
 	With respect to the flash point, it would be reasonable to expect that modified Deshimaru meets this limitation because he teaches the same lubricating oils and additives that are within the scope of those set forth in the present claims.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that the rejection over Deshimaru in view of Langton should be withdrawn because claims 1 and 10 have been amended to describe that the lubricating 
 	Deshimaru teaches that the acidic phosphorus compound may be an acid phosphite represented by formula (2) (see para 0009).  Therefore, Deshimaru meets the limitations of the newly amended claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16631666/20210318